DOWNEY, Judge.
Appellee Broward County Fire Control Commission is a taxing district established outside of any municipality in Broward County for the purpose of furnishing fire protection to residents of the fire district. In order to effectuate its purpose the district is authorized to levy and collect taxes.
Pursuant to petitions for annexation filed by property owners appellant annexed to the City of Pompano Beach portions of the land comprising the aforementioned taxing district. This suit involves a complaint for injunction and declaratory relief wherein appellee seeks to have the annexation ordinances declared invalid and to recover tax monies paid to appellant.
Should appellee be successful in its attack upon the various annexation ordinances in question, the boundaries of the City of Pompano Beach will be altered. We held in City of Orlando v. Orange County, Fla.App.1975, 309 So.2d 16, that quo warranto was the only form of action available in Florida to change municipal boundaries. Therefore the trial court erred in denying appellant’s motion to dismiss the amended complaint.
The case of R-C-B-S Corporation v. City of Atlantic Beach, Fla.App.1965, 178 So.2d 906, is distinguishable from this case. The plaintiffs there were not seeking an ouster of their property from the city and thus an alteration of the city’s boundaries. Instead they were seeking to preclude the *832collection of taxes on their property until they received municipal services justifying taxation.
Accordingly, the order appealed from is reversed, and the cause is remanded with directions to dismiss the appellee’s amended complaint without prejudice.
CROSS and MAGER, JJ., concur.